PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 12/847,582
Filing Date: 30 Jul 2010
Appellant(s): Damsgaard et al.



__________________
Marina F. Cunningham
For Appellant



EXAMINER’S ANSWER





This is in response to the appeal brief filed 11/09/2020.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Final Office action dated 6/29/2020 from which the appeal is taken is being maintained by the examiner.
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1, 2, 5-7 and 11-14 are rejected under pre-AIA  35 U.S.C. 102 (b) as anticipated by Woodard et al. US 2004/0067050.
Claims 15-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Woodard et al. US 2004/0067050.
Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Woodard et al. US 2004/0067050 in view of Potter et al. US 6,150,776.

(2) Response to Argument
	Argument: A)   Appellant contends on pages 7-9 of the appeal brief that Woodard do not anticipate the limitation of independent claim 1 to at least show or disclose measuring the electric current consumed by said electric motor, and determining the success of the start-up interval and/or the start-up cycle by checking whether a decrease in the current drawn by the motor occurs in response to the change in frequency (fref) from the frequency (fstart) to the catch-up frequency (fcatch) and to the operating frequency (frun), as recited in independent claim 1.

Response: A)   In response to appellant’s argument, the examiner respectfully disagrees. Woodward in general teaches various embodiments in which PSC motor (2) is energized and constant motor operation is control based on frequency, voltage and current being applied at 
Woodward teaches in paragraph 0098 that since the amount of starting torque will vary with the amount of current flowing through the windings of the motor 2, a large amount of starting torque is produce upon startup. Furthermore, Woodward teaches in paragraph 0101 that the controller 18 monitors the current flowing through the lower leg of the inverter during a start-up process as shown in figure 12 to determine if the motor is turning (i.e. has started). Appellant’s arguments that Woodward has no teaching of determining success of start-up is unfounded.  Figure 12 reproduce below, clearly teaches a start-up sequence in which a relative high frequency (74Hz) is used to increase the current flowing in the auxiliary winding of the motor and therefore, the starting torque. This high frequency is equivalent to appellant’s (fref). Paragraph 0100 further details that this initial stage of start-up is done only for a predetermined period of time before the frequency drops to about 36Hz which is the equivalent to what appellant’s states is the catch-up frequency (fcatch). The frequency then moves towards the operating frequency of about 60Hz which is considered the operating frequency (frun). It is during this period of time (i.e. see figure 12, numeral 122 and 123), that Woodward discloses the monitoring of current flowing to the motor. Woodward further states that if the current does not indicates that the motor was not properly started, the start operation will be repeated (see paragraph 0101). The examiner acknowledges that Woodward does not explicitly state that the current decreases, however, this feature is an inherent feature in the start-up process of 

    PNG
    media_image2.png
    458
    660
    media_image2.png
    Greyscale



Argument: B) Appellant argues on pages 9-16 of appeal brief that Woodard does not teach or suggest each and every recitation of independent claim 1, in particular measuring the current consume and determining the success of start-up when the current decreases in response to the change in frequency and in claim 18, that when the current decreases there is a success in start up from the shut down state to the operational state. As such, Woodward does not render claims 15-17 as being obvious. With regards to claim 18, Appellant further argues that in addition to those limitations already recited in claim 1 and 18, that Woodward fails to teach or suggest that the electric current for driving the motor is set to at least one frequency (fstart) and that the motor is driven at least in part and/or at least at times in a maximum tolerable current limiting mode.  

Response: B) Regarding Appellant’s arguments to claims 15-17, the examiner respectfully disagrees. Similar to the response 1A above, Examiner explained why Woodward teach all the limitation of claim 1 above. Since Appellant is only arguing the issues related to claim 1 and not those of claims 15-17, the examiner concludes that Appellant is conceding to the rejection of those claims based on the dependency of claim 1. 
With regards to claim 18, the examiner also respectfully disagrees. While Appellant continues to argue the same limitations found in claim 1 now in claim 18, regarding measuring start) and the motor is driven at least in part and/or at least at times in a maximum tolerable current limiting mode. 
Woodward as describe in response A above not only monitors the current, but also indicates that based on the current monitoring (See paragraph 0101) it can be determine whether the motor is turning (i,e. has started). Not only does Woodward monitor the current, but also states in paragraph 0101 that if the monitoring indicates that the motor was not properly started it will initiate a secondary start operation. This clearly proof that Woodward will use the current monitoring to indicate that the motor has started or not. Examiner notes that the phrase “monitor the current flowing” as taught by Woodward can indicate either that the current drops, stays steady or increases. One of ordinary skill in the art would appreciate the fact that inrush current is only use to start the motor. There is no real advantages to operate the motor in such a high current environment without causing damage to the motor. Therefore, Appellant arguments that Woodward fails to teach that the motor is driven at least in part and/or at least at times in a maximum tolerable current limiting mode is not substantiated. Woodward clearly describes in paragraph 0098 that by increasing the frequency of the applied voltage during start-up, would increase the current flowing in the auxiliary winding of the motor, and therefore the starting torque. MPEP 2111, states that the claim must be given their broadest reasonable interpretation in light of the specification. In this context, Appellant states that at least in part or at least at times, there is a maximum tolerable current limiting mode is use to drive the motor. Woodward teaches in paragraph 0058 a current control mode in which the controller 18 is provided with an 

Argument: C)  Appellant argues on page 12 of appeal brief that Woodward does not teach or suggest dependent claim 10 for at least the reasons stated above in connection with claim 1.  The applicant argues that Potter does not overcome the deficiencies of Woodward.

Response: C) Examiner respectfully disagree with Appellant as disclosed above in response to A. Furthermore, Potter was added to additionally teach that other frequencies (f) can be used and/or the voltages (U) used and/or the time intervals used and/or the ramp times used during the start-up interval and/or during the start-up cycle can indeed varied, in particular between different start-up intervals and/or between different start-up cycles (see Potter, Col. 6, lines 3-67 to Col. 7, line 5). Potter similar to Woodward, teaches a start-up interval or start-up cycle in which the start-up frequency varies (see for example figure 3 below). When power is initially supplied to a load, for starting the AC motor 26 (see figure 2), the controller 16 adjusts the frequency of the AC power output signal from a first value to a second value, which is below the typical operating frequency. Figure 3 depicts graph 34, this transition is illustrated during time period from t.sub.1 to t.sub.2, when the first frequency of 60 Hz at time t.sub.1 is adjusted 

    PNG
    media_image3.png
    281
    425
    media_image3.png
    Greyscale

As discussed above and depict at Fig. 3, when power is to be supplied for starting an AC motor 26, which may correspond to a surge current being detected, the frequency of the AC power output signal is adjusted from a first value to a second value, which is below the typical operating frequency.  In graph 34, this transition is illustrated during time period from t.sub.1 to t.sub.2, when the first frequency of 60 Hz at time t.sub.1 is adjusted to a second frequency of 28 Hz through time t.sub.2. Accordingly, it would have been obvious to one of ordinary skill in the art as taught by Woodward within the start-up teaching of Potter to use different frequencies, voltages and/or time intervals during a start-up cycle for the advantages of ensuring that the motor can be properly started and also to avoid false starts based on the input voltage being supplied.  






Respectfully submitted,

/Devon Joseph/
Examiner, Art Unit 2846


Conferees:
/EDUARDO COLON SANTANA/Supervisory Patent Examiner, Art Unit 2846                                                                                                                                                                                                        


/LEE A FINEMAN/TQAS TC 2800                                                                                                                                                                                                       


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.